Citation Nr: 1009991	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  09-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to restoration of dependency and indemnity 
compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and P.Z.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had recognized active service from September 1941 
to April 1942, from February 1945 to June 1945, and from June 
1945 to June 1946.  He died in July 1975.  The appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2009 by 
which, after allowing a period of 60 days for evidence and 
argument from the appellant, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, terminated the appellant's DIC benefits.

The appellant provided testimony at a July 2009 hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO committed error in May 2007 in not having the 
complete claims file before it at the time DIC benefits were 
granted and relying on incorrect computerized records in 
mistakenly ascertaining that the Veteran was service-
connected for hypertensive heart disease during his lifetime.

2.  Although the RO committed error in granting DIC benefits 
in May 2007, the error does not rise to the level of clear 
and unmistakable error (CUE) so as to warrant severance of 
service connection for the cause of the Veteran's death; 
there is otherwise sufficient evidence in the complete claims 
file to meet the criteria for service connection.  


CONCLUSIONS OF LAW

1.  The grant of service connection for the cause of the 
Veteran's death was not the very specific and rare kind of 
error known as CUE under the applicable legal standards and 
regulations.  38 C.F.R. § 3.105(d) (2009); Stallworth v. 
Nicholson, 
20 Vet. App. 482, 488 (2006); Fugo v. Brown, 6 Vet. App. 40, 
43 (1993); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

2.  The criteria for severance of service connection for the 
cause of the Veteran's death are not met; restoration of DIC 
benefits is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.105(d) (2009); Stallworth v. Nicholson, 20 Vet. 
App. 482, 488 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) defines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further notice or development is needed with respect to this 
matter.

Merits of the Appeal to Restore DIC Benefits

In August 1999, and on previous occasions in October 1988 and 
July 1977, the Board denied the appellant's appeals for 
service connection for the cause of the Veteran's death, 
thereby effectively precluding the award of DIC benefits to 
the appellant.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In February 2007, the RO received from the appellant a 
request to reopen her claim for DIC benefits.  Among the 
materials she submitted were the Veteran's death certificate, 
which showed that he died of heart disease in July 1975; 
medical documentation establishing that the Veteran had heart 
disease prior to his death; an April 1946 Affidavit for 
Philippine Army Personnel signed by the Veteran in April 1946 
indicating among other things that the Veteran had been a 
prisoner of war; an ANGR2, Certification from the General 
headquarters of the Armed Forces of the Philippines, Offices 
of the Adjutant General, indicating among other things that 
the Veteran had been a prisoner of war; certification from 
the Armed Forces of the Philippines Medical Center that the 
Veteran had been treated for arteriosclerotic heart disease 
in 1971; and 1972 and later certifications from the service 
department indicating that the Veteran had meritorious active 
service but had not been afforded prisoner of war status by 
the United States service department.  

Because the Veteran's claims file had been retired in the 
year 2004, the RO requested the claims file from storage in 
March 2007.  Additionally in March 2007, the RO requested 
recertification of the Veteran's service from the service 
department.

In May 2007, the RO granted service connection for the cause 
of the Veteran's death based on "available evidence."  
Later accounts from the RO indicate that this May 2007 grant 
was established without the benefit of a review of the claims 
file, but was rather based on the documentation submitted by 
the appellant and erroneous data in a VA computer system that 
indicated that the Veteran was service connected for 
hypertensive heart disease during his lifetime. 

Seven days after granting DIC benefits in May 2007, the RO 
received the Veteran's claims file.  In January 2008, upon 
discovering that, contrary to what was entered into VA's 
computer system, the Veteran was not awarded service 
connection for heart disease during his lifetime, the RO 
acknowledged its error and proposed to terminate the 
appellant's DIC benefits.  After affording the appellant a 
period of 60 days to present additional evidence and 
argument, in compliance with 38 C.F.R. § 3.105(d), the RO 
severed service connection for the cause of the Veteran's 
death and terminated the appellant's DIC benefits in February 
2009.  This appeal for restoration of DIC benefits ensued.

Pertinent law provides to establish service connection for 
the cause of a veteran's death, such death must result from a 
disability incurred in or aggravated by active service in the 
line of duty, or the evidence must show that the disability 
that was incurred in or aggravated by service caused or 
contributed substantially or materially to the cause of the 
veteran's death.  See 38 U.S.C.A. §§ 101(16), 1110, 1310 
(West 2002); 38 C.F.R. § 3.312 (2009); Pearlman v. West, 
11 Vet. App. 443, 445 (1998). 

The applicable legal standard for severance of service 
connection is that "service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of being upon the 
Government)."  See 
38 C.F.R. § 3105(d).  (Emphasis added.)  If service 
connection is severed based on a lesser standard, such 
severance is erroneous as a matter of law.  See Stallworth v. 
Nicholson, 20 Vet. App. 482, 488 (2006) (vacating and 
remanding Board decision for failure to properly apply CUE 
standard in appeal for restoration of service connection); 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has equated the standards for severance of service 
connection and for demonstrating CUE in a prior final VA 
decision; however, there are differences in application of 
those standards.  See Stallworth v. Nicholson, 20 Vet. App. 
482, 488 (2006).  This is because the Secretary's regulation 
providing for the severance of service connection is written 
in the present tense.  See 38 C.F.R. § 3.105(d).  Hence, the 
VA Secretary is not limited to the law and the record that 
existed at the time of the original decision in adjudicating 
a matter of severance of service connection.  Id.  Further, 
"the severance decision focuses--not on whether the original 
decision was clearly erroneous--but on whether the current 
'evidence establishes that [service connection] is clearly 
erroneous.'"  Stallworth v. Nicholson, 20 Vet. App. 482, 488 
(emphasis in original) (quoting 38 C.F.R. § 3.105(d)).  

There can be no doubt that in this case the RO committed 
error in granting service connection for the cause of the 
Veteran's death based on inaccurate VA data that showed that 
the Veteran was service connected for hypertensive heart 
disease during his lifetime.  However, this type of error is 
not what is meant by CUE under the applicable laws and 
regulations.  In order to meet the standard of CUE sufficient 
to warrant continued severance of service connection for the 
cause of the Veteran's death, the evidence must show that, 
based on the record as it currently exists, and subject to 
any further development that may be necessary, service 
connection for the cause of the Veteran's death is clearly 
erroneous.  See Stallworth v. Nicholson, 20 Vet. App. 482, 
488.   

The record on appeal is a long and complicated one, with 
conflicting and inconsistent lay and medical evidence.  The 
Board's task at this juncture, however, is not a balanced 
assessment of the weight and credibility of the evidence and 
an adjudication under the benefit-of-the-doubt standard, as 
was accomplished by the Board in its extensive and reasoned 
decision on the merits August 1999.  Such an adjudication 
applying the benefit-of-the-doubt standard at this point in 
time would constitute legal error.  Stallworth at 488.  
Rather, because the issue is now one of severance of service 
connection, the Board must now determine, with the burden of 
proof being upon the Government, whether currently the 
evidence compels the conclusion, as to which reasonable minds 
could not differ, that service connection for the cause of 
the Veteran's death is not warranted.  Stallworth at 488; 
Fugo v. Brown, 6 Vet. App. at 43; 38 C.F.R. § 3.105(d).  
Adjudication by the Board of a claim for severance of service 
connection under a less stringent standard would constitute 
error as a matter of law.  Stallworth at 488.

Consequently, in adjudication of the current appeal the Board 
will consider first whether there is sufficient evidence 
supporting the appellant's claim, to an extent that the 
essential criteria for service connection for the cause of 
the Veteran's death are met.  As the Board specifically found 
in its August 1999 decision, and as is still the case, the 
claim of service connection for the cause of the Veteran's 
death is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

There is still such evidence of record that weighs in favor 
of the appellant's claim.  For example, the Veteran's death 
certificate indicates that he died in July 1975 due to 
cardiopulmonary arrest due to an acute myocardial infarction 
and complete heart block.  At the time of the Veteran's 
demise, service connection for a healed scar of the right 
wrist, rated as 10 percent disabling, was in effect.

Another example of favorable evidence is a March 1972 
statement from E.G.Y., M.D., that asserts, in part, that in 
April 1942 before the surrender of Bataan Peninsula, the 
Veteran received treatment for malignant malaria and 
cardiovascular heart disease; that in 1943 and 1944, during 
his guerilla days, he received treatment for malaria, 
hypertension and beriberi due to nutritional deficiencies; 
and that all sicknesses and wounds referenced were acquired 
in the line of duty.
 
A February 1972 medical statement from R.D.C., M.D., Chief of 
Hospital at Ilocos Norte Provincial Hospital, states that in 
September 1946 the Veteran was admitted for acute gastritis 
and hypertensive heart disease.  He certified that the 
Veteran was hospitalized in September 1946 and that a 
diagnosis of hypertensive heart disease was made at that 
time.

A March 1972 certification statement from J.T.M., M.D., 
states that the Veteran was treated for hypertensive 
cardiovascular disease from 1949 to 1951 while 
Dr. J.T.M. served as the Deputy and Executive Officer of the 
Philippine Constabulary Surgeon at the Headquarter Philippine 
Constabulary.

A February 1972 statement from the Department of Health at 
Northern Mindanao Regional Hospital certifies that from April 
to May 1965 the Veteran received treatment for essential 
hypertension.

A VA hospital summary report of the Veteran's hospitalization 
from August to October 1974 shows discharge diagnoses 
including diabetes mellitus and arteriosclerotic 
cardiovascular disease.

A May 1988 certification letter from A.V.A., Jr., from the 
Armed Forces of the Philippines Medical Center, certifies 
that the Veteran was admitted in May 1971 and discharged in 
September 1971 with diagnoses of diabetes mellitus and 
arteriosclerotic heart disease.  

An April 1975 statement from V.B.D., M.D., indicates that the 
Veteran complained of numbness of left side of face and right 
side of body, that his blood pressure reading was 220/90, 
that electrocardiogram findings showed nondiagnostic sinus 
tachycardia T-wave changes and sinus bradycardia, and that 
diagnostic impressions included diabetes mellitus and 
arteriosclerotic heart disease.  Hospital and laboratory 
reports from the Philippine Heart Center dated in July 1975 
show that the Veteran was hospitalized for complete heart 
block, a pacemaker was inserted, and a discharge diagnosis of 
arteriosclerotic hypertensive heart disease was rendered.  As 
noted above, the Veteran died in July 1975 of heart disease.

Additionally of record are a number of lay assertions, from 
the Veteran during his lifetime and from the appellant and 
other laypersons during and after his lifetime, both in 
written form and in hearing testimony, indicating that the 
Veteran received treatment for hypertension and heart disease 
during active service and thereafter.  See, e.g., Veteran's 
application for compensation received in February 1972; March 
1988 affidavit of A.R.D. stating that while serving with the 
12th Military Police Company as 3rd Lieutenant and Junior 
Officer, he visited the Veteran, his older brother, on or 
about June 1945 in the United States Army Field Station 
Hospital and, at that time, the Veteran was hospitalized for 
high blood [sic], malaria, etc; Appellant's June 1998 hearing 
testimony as to the Veteran's in-service cardiovascular 
treatment and symptoms.  

In the aforementioned detailed April 1992 medical statement, 
B.T.J., M.D., opined that the Veteran died of heart disease 
contracted from high blood pressure or hypertension which had 
its onset in 1943 in the line of duty.  He elaborated that 
the Veteran's hypertension developed into heart disease which 
eventually caused his death.  

The evidence listed above is sufficient to meet the criteria 
for service connection for the cause of the Veteran's death.  
Taken at face value, the evidence is sufficient to establish 
that hypertensive cardiovascular disease was incurred in 
service and caused or contributed substantially or materially 
to the cause of the Veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312; Pearlman v. West, 11 Vet. App. 443, 445 
(1998).  

The Board acknowledges that there is additionally a large and 
complex body of assembled countervailing evidence that may be 
construed as significantly diminishing the weight and 
probative value of the evidence discussed above.  However, as 
noted above, the Board's task in assessing whether severance 
of service connection was proper is not to assess the 
probative value and weight of evidence proffered and 
determine whether the preponderance of the evidence is 
against the claim on appeal.  Rather, it is the Board's task 
to determine whether a grant of service connection 
constitutes CUE; a nuanced balancing of the weight, 
credibility, and probative value of the evidence of record in 
making such a determination constitutes legal error.  
Stallworth at 488.
.   
In sum, the Board finds that a continued denial of service 
connection for the cause of the Veteran's death is not 
currently compelled by the evidence of record, and is not a 
matter upon which reasonable minds could not differ.  Rather, 
a current denial of service connection would require a 
detailed assessment of the weight and credibility of a 
complex body of countervailing lay and medical evidence.  As 
a result, the Board finds that the grant of service 
connection for the cause of the Veteran's death as 
effectuated in May 2007 by the RO, though based on factual 


error, did not and does not rise to the level of CUE as 
contemplated at 38 C.F.R. § 3.105(d).  Stallworth at 488.  
Consequently, the criteria for severance of service 
connection as set forth at 38 C.F.R. § 3.105(d) are not met, 
and restoration of Dependency and Indemnity Compensation is 
warranted. 


ORDER

Restoration of DIC benefits is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


